TITUS, Judge.
On July 1, 1977 (Case No. 10732) defendant was sentenced upon conviction of second degree burglary and stealing. On November 23,1977 (Case No. 10864) defendant was convicted of two counts of first degree robbery by means of a dangerous and deadly weapon, and on November 29, *701977 (Case No. 10866) defendant was sentenced upon conviction of breaking custody. He timely appealed from these judgments of conviction and those appeals are now pending in this court.
Defendant did not make bond pending appeal in any of these cases. On December 9, 1977, defendant was killed while in the custody of the Department of Corrections. Having expired before the above enumerated charges against him were finally determined, the prosecutions against defendant wholly abated and there was no conviction of him in any of the causes within the contemplation of the law. City of Clayton v. Sigoloff, 452 S.W.2d 315 (Mo.App.1970); Scott v. American Express Co., 233 S.W. 492 (Mo.App.1921), cert. quashed State ex rel. Scott v. Cox, 243 S.W. 144 (Mo.1922); Baker v. Modern Woodmen of America, 140 Mo.App. 619, 121 S.W. 794 (1909); 83 A.L.R.2d 864, et seq.; Annot., Criminal Case-Death Pending Appeal.
During his lifetime, defendant was never finally convicted of the crimes charged and his death served to abate the prosecutions against him. Consequently, this court has no viable cause before it and the appeal in each involved case is hereby dismissed.
It is so ordered.
All concur.